* Headnotes 1. Statutes, 36 Cyc., p. 1001; 2. Statutes, 36 Cyc., p. 1010.
                           FROM KNOX. *Page 484 
This was a bill filed to enforce by mandamus payment of a pension to the relator, who had been a teacher in the public schools of Knox county for more than thirty years, and who is now over seventy years of age, pursuant to the provisions of chapter 143 of the private Acts of 1925, applicable to Knox county only, designated by population. The Chancellor sustained the act and this appeal is from his decree. The constitutionality of the Act is challenged as in violation of article II, section 8 of the State Constitution and of Article 14, section 1 of the Constitution of the United States. While the validity of this pension act is questioned because it applies to school teachers only, and as an unwarranted exercise of the police power, we understand it to be practically conceded that the determinative question is whether or not, being special, it deals with Knox county in its governmental or political capacity. Among other authorities relied on is a recent decision of this court holding unconstitutional the Knox county free textbook law, in the case of State ex rel. v. Trotter, Judge, et al., 281 S.W. 925. It is true that in this case, as in that, the constitutionality of the Act is not saved by use of the population *Page 485 
basis, for the reasons stated in the opinion in that case. The legislation is plainly special, and is unsupported by any sound reason for its application to Knox county alone. However, it is insisted for the relator that the present Act, though special, deals with the county of Knox in its governmental capacity, which was found not to be true in State ex rel. v. Trotter, supra.
There is no doubt that the Legislature has full power to pass special laws affecting particular counties as governmental or political agencies, and when the legislation is of that character the aptness of the use of the population basis becomes immaterial, as the county affected may as lawfully be designated by name. Wilson v. Wilson, 134 Tenn. 697; Redistrictingcases, 111 Tenn. 234; Prescott v. Duncan, 126 Tenn. 106;State v. Columbia, etc., Turnpike Co., 133 Tenn. 450. The question arising in each case narrows to whether the law under review affects the county in the exercise of its governmental or political functions — or affects primarily the individual citizens of the county in their private relations. In State exrel. v. Trotter, supra, it was said: "It may be conceded that legislation making provision for books for use in the free schools of the State calls, in a limited sense, for the exercise of governmental functions, but it affects primarily privaterights. The benefits conferred and the burdens imposed affectthe individual citizens in their private relations, rather than the county in its corporate capacity — that is, in the form, machinery and instrumentalities of governmental operation and control." In that case the benefits sought to be conferred would have inured to the individual citizens patronizing the *Page 486 
public schools in relieving them of expenditures for books.
However, upon a careful analysis of the Act now before us, it is apparent that the legislation deals primarily with the county as a governmental agency, conferring benefits upon private citizens, not as such, but as county government employees only. The operation of the public school system is undoubtedly a governmental function, in the discharge of which the county employs teachers. The compensation of these teaching agents, employed by the county in the discharge of this governmental function, is fixed by the county. It may be fixed directly by the Legislature, as is true of other officers and agents of the county. When directly so fixed the constitutionality of such legislation, although special in its application to a particular county, is hardly subject to question.
The act now under consideration relates to the measure of compensation to be paid to this class of employees, providing for an extension thereof beyond the period of active service, on the conditions named — that after having served actively for thirty years and having reached the age of seventy, the compensation shall be continued on a two-thirds basis. The provisions of the Act are therefore incidental to the employment by the county as a governing agency of its employees, and is justified by an increase in general efficiency through the more undivided and faithful service naturally resulting from this definite assurance of protection against old age and its "rainy day," and also by a proper spirit of higher justice to those who serve throughout their years of physical and mental capacity. The bonus thus held out is *Page 487 
therefore warranted by both practical and humanitarian considerations. The Legislature might well have conceived that this addition to the small compensation paid to these servants during their years of activity would not only have been well earned, but that its assurance would induce better talent, closer and more concentrated attention to the duties prescribed and generally more efficient public service. See State ex rel. v.City of Memphis, 147 Tenn. 658, and authorities therein cited.
The decree of the Chancellor is affirmed.